F I L E D
                                                              United States Court of Appeals
                                                                      Tenth Circuit
                                     PUBLISH
                                                                     AUG 23 2004
                    UNITED STATES COURT OF APPEALS
                                                                 PATRICK FISHER
                                                                           Clerk
                            FOR THE TENTH CIRCUIT



ALAN V. FUNK; WELLS FARGO
BANK, N.A., successor by assignment to
Wells Fargo Bank Northwest, N.A.,
formerly known as First Security Bank of
Utah, N.A.,

      Plaintiffs - Appellees,                           04-4122
                                                        (D. Utah)
v.                                             (D.C. No. 2:03-CV-204-DB)

LFLM DEFENDANTS consisting of: DR.
MAURICE ADAM, DR. & MRS.
JEROME A. ARNDT, DR. & MRS. JAY
H. ARNETT, DR. & MRS. ROBERT E.
ASKEW, DR. & MRS. JOE N. BAILEY,
III, MR. & MRS. ROBERT J.
BARBERO, MR. & MRS. GARY R.
BEYNON, DR. & MRS. JOHN
BLEWETT, MR. & MRS. JACK T.
BROWN, DR. & MRS. JOHN W.
BUCHANAN, JR., DR. CHRISTOPHER
S. CHENAULT, DR. H. ANSON CONE,
ANSON CONE as personal representative
of the Estate of Florence Ann Vaughan,
DR. BARRY D. CUNNINGHAM, DR. &
MRS. CLYDE R. DANKS, DR. & MRS.
WILLIAM M. DEANE, DR. ELWOOD J.
EICHLER, SUE EICHLER, ROBERT
M. ELDER and IRENE ELDER
individually and as Trustees of the Elder
Trust, DR. & MRS. ROBERT K.
EMERSON, DONNA MARIE FARACI,
DR. & MRS. SAM B. FASON, DR. &
MRS. CHARLES E.
FELGER, DR. JAMES R. FRICKE, DR.
& MRS. PEDRO E. GARCIA, DR.
EDWARD GERETY individually and as
Trustee of the Edward J. & Margaret H.
Gerety Revocable Trust and the Edward J.
Gerety IRA, MARGARET H. GERETY
individually and as Trustee of the Edward
J. & Margaret H. Gerety Revocable Trust,
DR. RICHARD L. GERETY, DR. J.M.
GIBLIN, DR. & MRS. EARL R.
GODWIN, DR. & MRS. HOMER
GOEHRS, RICHARD E. GRAY, DR.
DON GREENWAY, ANNE
GREENWAY, DR. & MRS JOHN A.
HABRA, DR. STANLEY HANDEL &
CAROLYN HANDEL individually and as
Trustees of the Carolyn H. Handel Trust,
DR. ROBERT A. JOHNSON, DR. &
MRS. MORTON L. KRUMHOLZ, DR.
VICTOR J. LI-PELAEZ, VERONICA
LI-PELAEZ, LYNN A. LONGFIELD,
DR. RICHARD D. LUEKER individually
and as Trustee of the Southwest
Cardiology Associates Pension Trust and
the Lueker Revocable Trust, DR. & MRS.
ERNEST MAX, DR. & MRS. WILLIAM
E. MCCARRON, JOHNT T. MITCHELL
individually and as Trustee of the John T.
Mitchell Trust, DR. & MRS. KARL R.
MOEDL individually and as Trustees of
the Moedl Trust, EVELYN R. DIBONA,
EVELYN R. DIBONA PARISH, PED
LIMITED FAMILY PARTNERSHIP,
DR. & MRS. RONALD J.
PINKENBURG, DR. & MRS. NORTON
A. POPE, DR. & MRS. JAMES F.
REEVES, DR. & MRS. J.
CHRISTOPHER REYNOLDS, DR.
JOHN S. RICHARDSON, JANET


                                             2
PUCKETT RICHARDSON, DR. JANET
PUCKETT, DR. & MRS. LARRY B.
SCHRADER, LINWOOD DENMAN
SHELTON, DR. THOMAS O.
SHELTON, LINDA SHELTON, MR. &
MRS. JACK C. SHEWMAKER, DR.
WILLIAM N. STASSEN, DR.
DEBORAH O’CONNELL, DR. & MRS
BURT S. STRUG, DR. & MRS. FRED K.
SOIFER, ROBERT L. SPERRY, DR.
LAWRENCE J. SPINGOLA, MR. &
MRS. WILLIAM H. STEVENS, DR. &
MRS. JON B. WANG, DR. & MRS.
ROBERT H. WERNECKE, DR. & MRS.
BYRN WILLIAMSON, JR., VIRGINIA
YOUNGBLOOD individually and as
Trustee of the Virginia Youngblood
Living Trust, MR. & MRS. WAYLAND
K. ADAMS, DR. JOHN S.
ALEXANDER, DR. & MRS. VINCENT
A. AMICUCCI, DR. & MRS. EDWARD
ATLER, MR. & MRS RICHARD L.
BARONE, DR. & MRS. DAVID C.
BARNETT, JANICE BARSON, DR. &
MRS. GORDON L. BILBREY, DR. &
MRS. DAVID W. BOSSLER, DR. JACK
BROCK, DR. SONJA BROCK, DR. &
MRS. FRED O. BRUMFIELD, MR. &
MRS. MICHAEL F. BRUSTKERN,
JUDITH J. BRYAN individually and as
Trustee of the Judith J. Bryan Trust, DR.
JAMES R. BURTON, DR PAUL M.
CHAU individually and as Executor of the
Betty S. Chau Estate, DR. & MRS.
NORMAN H. CHENVEN, DR. & MRS.
WILLIAM J. CHESNUT, MR. & MRS.
STEPHEN S. CLARK, DR. M. CLARK
COLVARD, DR. & MRS. COURSEN B.
CONKLIN, DR. JOHN COON, LINDA


                                            3
COON, DR. & MRS. KERMIT
COUNTS, DR. & MRS. J. BRUCE COX,
DR. & MRS. CLINTON E. CRAVEN,
DR. & MRS. JAMES E. CROUT, DR. &
MRS. ASA CROW, MR. & MRS
PHILLIP L. CURRIE, DR. & MRS
GEORGE M. DECHERD, IV, DR. &
MRS. ROBERT A. DENNISON, DR. &
MRS. H. JOE DICKERSON, MR. &
MRS. DAVID T. EACRET, DR. & MRS.
MERLYN E. ECKELBERG individually
and as Trustees of the Eckelberg
Revocable Trust, MR. & MRS. HARRY
EDWARDS, DR. & MRS. MICHAEL
EMMETT, DR. & MRS. STEVEN H.
FEAGLER, CARL J. FINK individually
and as Trustee of the Carl J. Fink Family
Trust, DR. JOHN FINLEY, AUDREY
FINLEY, RAY G. FORMAN, FORMAN
FAMILY ASSOCIATES, DR. ALLAN
FRANK, MR. & MRS. WAYNE L.
GARCEAU, SIDNEY G. GARRETT,
BEVERLY GOSS, DR. JERRY E. GOSS
individually and as Trustee of the
Albuquerque Cardiology Associates
Pension & Profit Trust, GARY GROSS,
DR. CATHY GROSS, DR. & MRS.
HARRIS D. HANSON, DR. BOYD A.
HARDESTY individually and as Personal
Representative of the Mildred Hardesty
Estate, MRS. BOYD A. HARDESTY,
DR. & MRS. EVERETT G. HEINZE,
DR. & MRS JACK A. HILL, DR. &
MRS. NEIL R. HOFFMAN, DR. & MRS.
RICHARD HOLT, DAVID M. HOYT,
DR. & MRS. PHILLIP T. JACOB, JANIE
F. JULIAN, DR. STEVEN E.
KAMMEYER, DR. & MRS JAY A.
KATZ, DR. STEPHEN P. KELLY


                                            4
individually and as Trustee of the Stephen
P. Kelly IRA, SANDRA KELLY, DR.
WILLIAM L. KELLY, DR. & MRS. C.
LEONARD KEMP, MR. & MRS.
HARTWELL J. KENNARD, DR. &
MRS. JAMES W. KENNEDY, DR.
MICHAEL W. KISTLER, MR. & MRS.
GREGORY F. KITE, BARBARA N.
KOONS individually and as Trustee of the
Barbara N. Koons Trust, DR. & MRS.
MAURICE R. LAVA, DR. LARRY
LAWSON, NIKKI P. LAWSON, DR. &
MRS. IHN P. LEE, HELENE DENISE
LERMAN, JENNIFER EILEEN
LERMAN, JEROME T. LOENDORF,
DR. & MRS. GORDON LONG, DR. &
MRS DEWEY L. LONG, DR. & MRS.
BRUCE P. LOVETT individually and as
Trustees of the Lovett Revocable Trust,
DR. THOMAS I. LOWRY, DR. M.E.
MAULE, DR. & MRS. WILLIAM
MCCALEB, JOE L. MCCLAUGHERTY,
DR. & MRS. MICHAEL EDWARD
MCCUTCHEON, DR. & MRS JOE S.
MCILHANEY, DR. & MRS. WALTER
M. MERRITT, NELLIE S. MITCHELL,
MR. & MRS. REID M.. MITCHELL,
MR. & MRS. THEODORE J.
MITCHELL, DR. & MRS. CHARLES W.
MONTGOMERY, DR. DAVID
BENJAMIN MOORE, JR., MR. & MRS.
DAVID E. NAIL, DR. & MRS.
MERRILL C. OAKS, ARLEITA L.
OHAI COMBS, DR. & MRS. J.
THOMAS OKIN, DR. JOHN P.
O'REILLY, DR. & MRS. DONALD W.
OWENS, DR. ARTHUR J. OZOLIN,
AIJA OZOLIN, DR. & MRS. GARY N.
PAMPLIN, JANE GREENOUGH


                                             5
PAULSON, MR. & MRS. DON G.
PIXLEY, RONALD C. PRATI, DR. &
MRS. GERALD F. PROHASKA, DR.
ROBERT S. RIGOLOSI, DR. & MRS.
SIDNEY T. ROBIN, DR. & MRS.
ROBERT L. ROCK, DR. & MRS.
JAMES E. RYTTING, DR. WILLIAM H.
SAYRE, MARY ANN SAYRE, DR. &
MRS. LARRY W. SCHORN, DR.
BENNIE SCOTT, JUDY SCOTT, DR.
VERN ANN SHOTTS, C. MACK
SHOTTS individually and as Trustee of
the C. Mack Shotts IRA, JOHN W.
SKADAN, THOMAS T. SMITH,
BONNIE SMITH, DR. & MRS.
WILLIAM C. SMYTH, DR. & MRS.
DONALD SPENCER, NANCY
SPENCER, MR. & MRS. ROBERT L.
STARKS, BARBARA M. STOYKO, DR.
GAIL B. STRAIT, MR. DONALD J.
STROCK, DEBORAH STROCK, DR. &
MRS. EDWARD LEE SUMMERS, DR.
THOMAS C. SUMNERS, DR. THOMAS
B. SUMMERS, DR. & MRS. WILLIAM
P. TAYLOR, MR. & MRS. LAWRENCE
E. THATCHER, DR. & MRS. PATRICK
R. THOMAS, UNION NATIONAL
BANK as Trustee of the Mrs. Audrey J.
Thompson Revocable Trust, DR. & MRS.
RICHARD J. TOLL, DR. & MRS. F.
GERALD THURMAN, MR. & MRS.
BOYCE L. TUCKER, MR. & MRS.
JOHN D. URQUHART, HARRIET A.
VINEYARD, DR. & MRS. RICHARD F.
WALKER, DR. & MRS. PETER WEISS,
MR. & MRS. JOHN D. WEST, MR. &
MRS. ALLAN J. WESTMAAS, DR. &
MRS. MADELINE WHITE, DR. & MRS.
MARTIN G. WHITE, DR. & MRS.


                                        6
JOHN N. WILSON, DR. & MRS.
CAREY WINDLER, WINDLER
FAMILY PARTNERS LIMITED
PARTNERSHIP, DR. DONALD A.
WOLFEL and CYNTHIA A. WOLFEL
individually and as Trustees of the Donald
A. & Cynthia A. Wolfel Revocable Trust,
DOUG BETTERS, DR. FRED
CLAYSON, DONALD M. DUNCAN,
P.E., MR. & MRS RICHARD E. GRAY,
MR. W.C. MUMM, DR. GARY B.
STANFORD, MR. & MRS. RICHARD
BERGER, DR. JACK R. BOYD, DR. &
MRS FRED J. JOHNSON, III, DR. &
MRS. JOHN E. LOWE,

      Defendants - Appellants,

      and

WOODBURY AND KESSLER
DEFENDANTS consisting of: CASAS
ADOBES INVESTORS LIMITED
PARTNERSHIP, DESERT TREE
ASSOCIATES LIMITED
PARTNERSHIP, FOOTHILLS WEST
LIMITED PARTNERSHIP, PARK
SANTA FE LIMITED PARTNERSHIP,
SUN TREE LIMITED PARTNERSHIP,
WILLOW CREEK INVESTORS
LIMITED PARTNERSHIP, MAURICE
ADAM, MRS. MAURICE ADAM
individually and as Trustee of the AMD
Trust, DR. & MRS. PATRICK H.
BECKHAM, DR. & MRS. RONALD L.
BOLEN, DR. & MRS. SAM H. CADE,
CADE FAMILY BUSINESS LIMITED
PARTNERSHIP, COLLEGE GARDENS
UTAH, LTD., COLLEGE GARDENS II,


                                             7
DR. & MRS. JAMES R. COTTON,
ROGER M. ELLISON, DR. & MRS. H.
ALAN FLOWERS, DR. & MRS.
KERMIT W. FOX, DR. & MRES DEAN
KUMPURIS, MR. & MRS. E. BURNS
LUNDGREEN, CDR. YVONNE
RUSSELL, HARRY CAMPER, DR.
EUGENE P. SCHOCH, III, DR. & MRS.
KENNETH W. SMITH, RICHARD
KING, RICHARD AND JANET KING
individually and as Trustees of the King
Family Trust,

      Defendants.


ALAN V. FUNK, WELLS FARGO
BANK, N.A., successor by Assignment to
Wells Fargo Bank Northwest, N.A.,
formerly known as First Security Bank of
Utah, N.A.,
                                                      No. 04-4141
      Plaintiffs - Appellees,                           (D. Utah)
                                               (D.C. No. 2:03-CV-204-DB)
v.

LFLM DEFENDANTS, consisting of:
DR. MAURICE ADAM, DR. & MRS.
JEROME A. ARNDT, DR. & MRS. JAY
H. ARNETT, DR. & MRS. ROBERT E.
ASKEW, DR. & MRS. JOE N.
BAILEY,III, MR. & MRS. ROBERT J.
BARBERO, MR. & MRS. GARY R.
BEYNON, DR. & MRS. JOHN
BLEWETT, MR. & MRS. JACK T.
BROWN, DR. & MRS. JOHN W.
BUCHANAN, JR., DR. CHRISTOPHER
S. CHENAULT, DR. H. ANSON CONE,
ANSON CONE as personal representative


                                           8
of the Estate of Florence Ann Vaughan,
DR. BARRY D. CUNNINGHAM, DR. &
MRS. CLYDE R. DANKS, DR. & MRS.
WILLIAM M. DEANE, DR. ELWOOD J.
EICHLER, SUE EICHLER, ROBERT M.
ELDER and IRENE ELDER individually
and as Trustees of the Elder Trust, DR. &
MRS. ROBERT K. EMERSON, DONNA
MARIE FARACI, DR. & MRS. SAM B.
FASON, DR. & MRS. CHARLES E.
FELGER, DR. JAMES R. FRICKE, DR.
& MRS. PEDRO E. GARCIA, DR.
EDWARD GERETY individually and as
Trustee of the Edward J. & Margaret H.
Gerety Revocable Trust and the Edward J.
Gerety IRA, MARGARET H. GERETY
individually and as Trustee of the Edward
J. & Margaret H. Gerety Revocable Trust,
DR. RICHARD L. GERETY, DR. J.M.
GIBLIN, DR. & MRS. EARL R.
GODWIN, DR. & MRS. HOMER
GOEHRS, RICHARD E. GRAY, DR.
DON GREENWAY, ANNE
GREENWAY, DR. & MRS JOHN A.
HABRA, DR. STANLEY HANDEL &
CAROLYN HANDEL individually and as
Trustees of the Carolyn H. Handel Trust,
DR. ROBERT A. JOHNSON, DR. &
MRS. MORTON L. KRUMHOLZ, DR.
VICTOR J. LI-PELAEZ, VERONICA
LI-PELAEZ, LYNN A. LONGFIELD,
DR. RICHARD D. LUEKER individually
and as Trustee of the Southwest
Cardiology Associates Pension Trust and
the Lueker revocable Trust, DR. & MRS.
ERNEST MAX, DR. & MRS. WILLIAM
E. MCCARRON, JOHN T. MITCHELL
individually and as Trustee of the John T.
Mitchell Trust, DR. & MRS. KARL R.


                                             9
MOEDL individually and as Trustees of
the Moedl Trust, EVELYN R. DIBONA,
EVELYN R. DIBONA PARISH, PED
LIMITED FAMILY PARTNERSHIP,
DR. & MRS. RONALD J.
PINKENBURG, DR. & MRS. NORTON
A. POPE, DR. & MRS. JAMES F.
REEVES, DR. & MRS. J.
CHRISTOPHER REYNOLDS, DR.
JOHN S. RICHARDSON, JANET
PUCKETT RICHARDSON, DR. JANET
PUCKETT, DR. & MRS. LARRY B.
SCHRADER, LINWOOD DENMAN
SHELTON, DR. THOMAS O.
SHELTON, LINDA SHELTON, MR. &
MRS. JACK C. SHEWMAKER, DR.
WILLIAM N. STASSEN , DR.
DEBORAH O’CONNELL, DR. & MRS
BURT S. STRUG, DR. & MRS. FRED K.
SOIFER, ROBERT L. SPERRY, DR.
LAWRENCE J. SPINGOLA, MR. &
MRS. WILLIAM H. STEVENS, DR. &
MRS. JON B. WANG, DR. & MRS.
ROBERT H. WERNECKE, DR. & MRS.
BYRN WILLIAMSON, JR., VIRGINIA
YOUNGBLOOD individually and as
Trustee of the Virginia Youngblood
Living Trust, MR. & MRS. WAYLAND
K. ADAMS, DR. JOHN S.
ALEXANDER, DR. & MRS VINCENT
A. AMICUCCI, DR. & MRS EDWARD
ATLER, MR. & MRS RICHARD L.
BARONE, DR. & MRS. DAVID C.
BARNETT, JANICE BARSON, DR. &
MRS. GORDON L. BILBREY, DR. &
MRS. DAVID W. BOSSLER, DR. JACK
BROCK, DR. SONJA BROCK, DR. &
MRS. FRED O. BRUMFIELD, MR. &
MRS. MICHAEL F. BRUSTKERN,


                                        10
JUDITH J. BRYAN individually and as
Trustee of the Judith J. Bryan Trust, DR.
JAMES R. BURTON, DR PAUL M.
CHAU individually and as Executor of the
Betty S. Chau Estate, DR. & MRS.
NORMAN H. CHENVEN, DR. & MRS
WILLIAM J. SHESNUT, MR. & MRS.
STEPHEN S. CLARK, DR. M. CLARK
COLVARD, DR. & MRES COURSEN B.
CONKLIN, DR. JOHN COON, LINDA
COON, DR. & MRS. KERMIT
COUNTS, DR. & MRS. J. BRUCE COX,
DR. & MRS. CLINTON E. CRAVEN,
DR. & MRS. JAMES E. CROUT, DR. &
MRS. ASA CROW, MR. & MRS.
PHILLIP L. CURRIE, DR. & MRS.
GEORGE M. DECHERD, IV, DR. &
MRS. ROBERT A. DENNISON, DR. &
MRS. H. JOE DICKERSON, MR. &
MRS. DAVID T. EACRET, DR. & MRS.
MERLYN E. ECKELBERG individually
and as Trustees of the Eckelberg
Revocable Trust, MR. & MRS. HARRY
EDWARDS, DR. & MRS. MICHAEL
EMMETT, DR. & MRS. STEVEN H.
FEAGLER, CARL J. FINK individually
and as Trustee of the Carl J. Fink Family
Trust, DR. JOHN FINLEY, AUDREY
FINLEY, RAY G. FORMAN, FORMAN
FAMILY ASSOCIATES, DR. ALLAN
FRANK, MR. & MRS. WAYNE L.
GARCEAU, SIDNEY G. GARRETT,
BEVERLY GOSS, DR. JERRY E. GOSS
individually and as Trustee of the
Albuquerque Cardiology Associates
Pension & Profit Trust, GARY GROSS,
DR. CATHY GROSS, DR. & MRS.
HARRIS D. HANSON, DR. BOYD A.
HARDESTY individually ans as Personal


                                            11
Representative of the Mildred Hardesty
Estate, MRS. BOYD A. HARDESTY,
DR. & MRS. EVERETT G. HEINZE,
DR. & MRS JACK A. HILL, DR. &
MRS. NEIL R. HOFFMAN, DR. &
MRS. RICHARD HOLT, DAVID M.
HOYT, DR. & MRS. PHILLIP T.
JACOB, JANIE F. JULIAN, DR.
STEVEN E. KAMMEYER, DR. & MRS
JAY A. KATZ, DR. STEPHEN P.
KELLY individually and as Trustee of the
Stephen P. Kelly IRA, SANDRA KELLY,
DR. WILLIAM L. KELLY, DR. & MRS.
C. LEONARD KEMP, MR. & MRS.
HARTWELL J. KENNARD, DR. &
MRS. JAMES W. KENNEDY, DR.
MICHAEL W. KISTLER, MR. & MRS.
GREGORY F. KITE, BARBARA N.
KOONS individually and as Trustee of the
Barbara N. Koons Trust, DR. & MRS.
MAURICE R. LAVA, DR. LARRY
LAWSON, NIKKI P. LAWSON, DR. &
MRS. IHN P. LEE, HELENE DENISE
LERMAN, JENNIFER EILEEN
LERMAN, JEROME T. LOENDORF,
DR. & MRS. GORDON LONG, DR. &
MRS DEWEY L. LONG, DR. & MRS.
BRUCE P. LOVETT individually and as
Trustees of the Lovett Revocable Trust,
DR. THOMAS I. LOWRY, DR. M.E.
MAULE, DR. & MRS. WILLIAM
MCCALEB, JOE L. MCCLAUGHERTY,
DR. & MRS. MICHAEL EDWARD
MCCUTCHEON, DR. & MRS JOE S.
MCILHANEY, DR. & MRS. WALTER
M. MERRITT, NELLIE S. MITCHELL,
MR. & MRS. REID M. MITCHELL, MR.
& MRS. THEODORE J. MITCHELL,
DR. & MRS. CHARLES W.


                                           12
MONTGOMERY, DR. DAVID
BENJAMIN MOORE, JR., MR. & MRS.
DAVID E. NAIL, DR. & MRS.
MERRILL C. OAKS, ARLEITA L.
OHAI COMBS, DR. & MRS. J.
THOMAS OKIN, DR. JOHN P.
O'REILLY, DR. & MRS. DONALD W.
OWENS, DR. ARTHUR J. OZOLIN,
AIJA OZOLIN, DR. & MRS. GARY N.
PAMPLIN, JANE GREENOUGH
PAULSON, MR. & MRS. DON G.
PIXLEY, RONALD C. PRATI, DR. &
MRS. GERALD F. PROHASKA, DR.
ROBERT S. RIGOLOSI, DR. & MRS.
SIDNEY T. ROBIN, DR. & MRS.
ROBERT L. ROCK, DR. & MRS.
JAMES E. RYTTING, DR. WILLIAM H.
SAYRE, MARY ANN SAYRE, DR. &
MRS. LARRY W. SCHORN, DR.
BENNIE SCOTT, JUDY SCOTT, DR.
VERN ANN SHOTTS, C. MACK
SHOTTS individually and as Trustee of
the C. Mack Shotts IRA, JOHN W.
SKADAN, THOMAS T. SMITH,
BONNIE SMITH, DR. & MRS.
WILLIAM C. SMYTH, DR. & MRS.
DONALD SPENCER, NANCY
SPENCER, MR. & MRS. ROBERT L.
STARKS, BARBARA M. STOYKO, DR.
GAIL B. STRAIT, MR. DONALD J.
STROCK, DEBORAH STROCK, DR. &
MRS. EDWARD LEE SUMMERS, DR.
THOMAS C. SUMNERS, DR. DR.
THOMAS B. SUMMERS, DR. & MRS.
WILLIAM P. TAYLOR, MR. & MRS.
LAWRENCE E. THATCHER, DR. &
MRS. PATRICK R. THOMAS, UNION
NATIONAL BANK as Trustee of the
Mrs. Audrey J. Thompson Revocable


                                        13
Trust, DR. & MRS. RICHARD J. TOLL,
DR. & MRS. F. GERALD THURMAN,
MR. & MRS. BOYCE L. TUCKER, MR.
& MRS. JOHN D. URQUHART,
HARRIET A. VINEYARD, DR. & MRS.
RICHARD F. WALKER, DR. & MRS.
PETER WEISS, MR. & MRS. JOHN D.
WEST, MR. & MRS. ALLAN J.
WESTMAAS, DR. & MRS. MADELINE
WHITE, DR. & MRS. MARTIN G.
WHITE, DR. & MRS. JOHN N.
WILSON, DR. & MRS. CAREY
WINDLER, WINDLER FAMILY
PARTNERS LIMITED PARTNERSHIP,
DR. DONALD A. WOLFEL and
CYNTHIA A. WOLFEL individually and
as Trustees of the Donald A. & Cynthia A.
Wolfel Revocable Trust, DOUG
BETTERS, DR. FRED CLAYSON,
DONALD M. DUNCAN, P.E., MR. &
MRS RICHARD E. GRAY, MR. W.C.
MUMM, DR GARY B. STANFORD,
MR. & MRS. RICHARD BERGER, DR.
JACK R. BOYD, DR. & MRS FRED J.
JOHNSON, III, DR. & MRS. JOHN E.
LOWE, MAURICE ADAM, MRS.
MAURICE ADAM individually and as
Trustee of the AMD trust, DR. & MRS.
PATRICK H. BECKHAM, DR. & MRS.
RONALD L. BOLEN, DR. & MRS. SAM
H. CADE, CADE FAMILY BUSINESS
LIMITED PARTNERSHIP, COLLEGE
GARDENS UTAH, LTD., COLLEGE
GARDENS II, DR. & MRS. JAMES R.
COTTON, ROGER M. ELLISON, DR. &
MRS. H. ALAN FLOWERS, DR. &
MRS. KERMIT W. FOX, DR. & MRS.
DEAN KUMPURIS, MR. & MRS. E.
BURNS LUNDGREEN, CDR. YVONNE


                                            14
 RUSSELL, HARRY CAMPER, DR.
 EUGENE P. SCHOCH, III, DR. & MRS.
 KENNETH W. SMITH, RICHARD
 KING, RICHARD AND JANET KING
 individually and as Trustees of the King
 Family Trust,

        Defendants,

        and

 WOODBURY AND KESSLER
 DEFENDANTS, Woodbury and Kessler
 Defendants consisting of: CASAS
 ADOBES INVESTORS LIMITED
 PARTNERSHIP, DESERT TREE
 ASSOCIATES LIMITED
 PARTNERSHIP, FOOTHILLS WEST
 LIMITED PARTNERSHIP, PARK
 SANTA FE LIMITED PARTNERSHIP,
 SUN TREE LIMITED PARTNERSHIP,
 WILLOW CREEK INVESTORS
 LIMITED PARTNERSHIP,

        Defendants - Appellants.




                                         ORDER



Before EBEL, KELLY and BRISCOE, Circuit Judges.


       This matter is before the court on the appellees’ motions to dismiss. The

appellees’ argue that the notices of appeal were filed late. We agree and grant the

                                            15
motions.

       The district court entered an order on September 16, 2003, adopting the

recommendation of the bankruptcy court that a declaratory judgment be entered

concluding that certain funds were property of the bankruptcy estate, and ordering that

judgment be entered in accordance with that recommendation. Judgment, however, was

not entered until May 7, 2004. One group of defendants filed an appeal on June 1, 2004;

another filed its appeal on June 15.

       Rule 58 of the Federal Rules of Civil Procedure requires that “[e]very judgment

and amended judgment must be set forth on a separate document ....” Fed. R. Civ. P.

58(a)(1). The September order does not satisfy the separate document requirement. See

Clough v. Rush, 959 F.2d 182, 185 (10th Cir. 1992) (holding that a district court order

which contained detailed legal analysis and reasoning could not, standing alone, trigger

the appeal process). Accordingly, the time to appeal did not begin to run.

       Where a separate judgment is required, judgment is entered “when the earlier of

these events occurs: A) when it is set forth on a separate document, or (B) when 150 days

have run from entry in the civil docket under Rule 79(a).” Fed. R. Civ. P. 58(b)(2). Thus,

where no separate judgment is entered within 150 days, judgment is deemed entered when

150 days have run from entry in the civil docket. See Caldwell v. Barnhart, No. 03-4235,

2004 WL 1234146, **2 (10th Cir. Jun. 4, 2004) (unpublished) (where the district court

did not file a separate entry of judgment “judgment is considered entered 150 days after


                                            16
entry of the district court’s [order].”).

       To interpret the rule otherwise would defeat the purpose of the 2002 amendments

to Rule 58, which added the 150 day limit. The amendments were added “to ensure that

appeal time does not linger on indefinitely.” Fed. R. Civ. P. 58, Advisory Committee

Notes, 2002 Amendments.

       The September order was entered on the 16th. Thus, the time to appeal began to

run on February 13, 150 days later. This is the date that the time to appeal begins to run

because it was earlier than May 7, the day the separate judgment was entered. The time

to file an appeal, therefore, expired on Monday, March 15, 2004, more than two months

before these appeals were filed.

       Accordingly, these appeals are DISMISSED. The mandate shall issue forthwith.



                                            Entered for the Court
                                            PATRICK FISHER, Clerk of Court



                                            by:
                                                   Deputy Clerk




                                              17